—In a child visitation proceeding pursuant to Family Court Act article 6, the father appeals from so much of an order of the Family Court, Westchester County (Bellantoni, J.), dated August 12, 1996, as suspended his visitation with the child, and the mother cross-appeals from stated portions of the same order, which, inter alia, denied her application to relieve the Law Guardian.
Ordered that the order is affirmed insofar as appealed and cross-appealed from, without costs or disbursements.
The Family Court did not improvidently exercise its discretion in suspending the father’s visitation upon finding that it was not then in the best interests of the child (see, Patricia Lynn N. v Vincent Michael N., 152 AD2d 549, 550). The court responded appropriately to the allegations that the child was sexually traumatized, which allegations were supported by the experts who examined her and their testimony outlining the negative effects that visitation with her father was having on her. We note that, in general, the best interests of the child lie in her being nurtured and guided by both parents, and that the order provides for the resumption of supervised visitation by the father upon the fulfillment of certain specified conditions.
The parties’ remaining contentions are without merit. Miller, J. P., Thompson, Joy and Florio, JJ., concur.